
	
		I
		111th CONGRESS
		2d Session
		H. R. 6187
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Taylor (for
			 himself, Mr. Skelton,
			 Mr. Jones, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of the Army to seek to enter into
		  certain contracts regarding roller systems.
	
	
		1.Self-protective adaptive
			 roller kit II system
			(a)Purchase or
			 lease of technical data packageNot later than 10 days after the date of
			 the enactment of this Act, and in accordance with subsection (b)(2), the
			 Secretary of the Army shall seek to enter into a contract with Pearson
			 Engineering Limited of Newcastle, the United Kingdom, for the purchase or
			 unlimited lease of the self-protective adaptive roller kit II system technical
			 data package.
			(b)Procurement of
			 system
				(1)ProductionNot later than three days after the date on
			 which the Secretary enters into a contract under subsection (a), the Secretary
			 shall seek to enter into contracts to procure the self-protective adaptive
			 roller kit II system with any domestic manufacturer with capacity to produce
			 such system.
				(2)Termination of
			 Pearson contractsIf no contract is entered into under paragraph
			 (1) by the date that is 30 days after the date on which the Secretary enters
			 into a contract under subsection (a), the Secretary shall terminate—
					(A)the contract
			 entered into under subsection (a); and
					(B)any contract entered into by the Secretary
			 with Pearson Engineering Limited with respect to the self-protective adaptive
			 roller kit II system.
					(c)Panama City
			 generation three
				(1)Failure to enter
			 into technical data package contractIf no contract is entered into under
			 subsection (a) by the date that is 30 days after the date of the enactment of
			 this Act, the Secretary, in coordination with the Secretary of the Navy, shall
			 seek to enter into contracts to procure the Panama City generation three roller
			 system.
				(2)Failure to enter
			 into production contractIf
			 no contract is entered into under subsection (b)(1) by the date that is 30 days
			 after the date on which the Secretary enters into a contract under subsection
			 (a), the Secretary, in coordination with the Secretary of the Navy, shall seek
			 to enter into contracts to procure the Panama City generation three roller
			 system.
				(d)Rapid
			 Acquisition Authority
				(1)In
			 generalExcept as otherwise
			 provided in this section, the Secretary shall carry out this section in
			 accordance with section 807 of the Bob Stump National Defense Authorization Act
			 for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note).
				(2)DeterminationFor purposes of section 807(c)(1) of such
			 Act, the self-protective adaptive roller kit II system technical data package,
			 the self-protective adaptive roller kit II system, and the Panama City
			 generation three roller system are deemed to have been determined in writing by
			 the Secretary of Defense as being urgently needed to eliminate a combat
			 capability deficiency that has resulted in combat fatalities.
				(3)FundingFor purposes of section 807(c)(3) of such
			 Act—
					(A)funds used to
			 enter into a contract under this section shall not apply to the $100,000,000
			 aggregate amount; and
					(B)the Secretary may use any funds available
			 to the Department of Defense for any fiscal year to enter into a contract under
			 this section.
					(4)QuantitySection 807(f) of such Act shall not apply
			 to self-protective adaptive roller kit II systems or Panama City generation
			 three roller systems procured under this section.
				(e)WaiverThe
			 Secretary of Defense may waive the requirements under this Act to seek to enter
			 into contracts if the Secretary—
				(1)determines that
			 entering into such contracts will result in unnecessary combat casualties;
			 and
				(2)submits to the
			 congressional defense committees a written notification of such determination,
			 including the reasons supporting such determination.
				(f)DefinitionsIn this section:
				(1)The term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
				(2)The term
			 self-protective adaptive roller kit II system technical data
			 package means the technical drawings, specifications, and other
			 engineering data necessary for the production of the self-protective adaptive
			 roller kit II system.
				
